~:. l.J•~,J>cq~ME"rlr:F6:6'~
        ·~vrL ~-.s ~~                                                                           00'&~~1
                                                                                                        tRltE~E~VE[)) ~~
                                                                                                     .:L:seA;;·~~~:--.-~a.:..Lt=r-l.-.!-o""'-,L..cz;;x~35~-~-rl.u..\~~---
                                    \             Af((}.:r.c~                           a-l~-   3:j.Cf65- d9\d..




                                                                              ·.

               - l H£€£ WASJFS"LCA!A '::LAiC.. :r:sSwE                                   :s =a:rA:.- vv£~e..




                           .   ..       . .   .   .   .. . ....   .   .   .                                     .   ,
            --   .       .   .


~   --   ----    ~)___           ~- ---~~~
                         - ·==----
   .,r>YA.o;.\
       M- ,~. -   1
                      ~
                      .'
                               n
                           s · "Eq   --
                                   2ES \ ~
                                                        .     (\
                                                      ' tt:r6 \ 0
                                                                                - - 1D -
                                                                            1(:. ,




-'-----~-,..._..(fi~· na,:x:. ~{!k>.Q.. l                                    IN THE COURT OF CRIMINAL APPEALS
                                     TRAIL CAUSE NUMBER(S)
                                      W- 2 1 9- 8 1 2 3 4- 2 0 1 2 -HC
                                      W- 219-81235-2012 -HC
                                      W- 2 1 9- 8 2 9 0 5-2 0 1 2 -HC


                                                                                   '   ----- .
 EX PARTE                                                                  IN THE t219th JUDICIAL
                                                                           DISTRICT ~OURT OF
 DIETRICK LEWIS JOHNSON SR., PRO SE                                        COLLIN COUNTY, TEXAS
 APPLICANT,


                                                       REQUEST
                                  MOTION FOR WRIT OF MANDAMUS




 T 0 THE H0 NO.R ABLE J UDG.E 0 F S AI D C0 URT : .

          Now comes:           Dietrick Lewis Johnson Sr., ProSe applicant,.

 in the above captioned cause and files this, his Pro Se Writ

 of Mandamus.            Applicant would show this Honorable Court the

 following:

                                                        I.
                                               JURISDICTION


          This Honorable Court has subject matter jurisdiction over

 the parties herein, of Aggravated Kidnapping, by section 20.09

 Texas Penal          Code~(20i2),           Violatio~           of Personal   Prot~ction        Order

 Bias/Prejud W/2 previous convittians,                               by section 25.071, Texas

 Penal Code (2012), and a Deadly Weapon in Penal Institution,
                                                                 ;



· b y s e c t i o n 4 6 . 1 0 , • ;T e x as P e n a 1 Co d e .

                                                       II.
                                SPECIAL STATEMENT TO THE COURT

          Applicant is proceeding Pro Se in this action without

 assistance of professional counsel, has no formal                                trainin~        in

 law., has no access to any State                        statue'~       or law in the federal

 prison system, for the purpose of researching relevant law


                                                     (l)
                                                                                         : . .'~




dealing with the issues in this case.                 Therefore,    applicant

moves this Court to review this pleading under the standard

established in haines v.           Kerner,   404 U.S. 519, 30 L. Ed. 2d

652,   92 S.   Ct.   594 (1972).



                                        III.
                                     CONFINEMENT

       Applicant is confined at            the Beaumont Federal Correctional

Complex (Med), P.O.           BOX 26040,   Beaumont, Texas        77720,       andre-

strained of his liberty by           the Federal Bureau of Prison's.

       Confinement was and. continues to              be imposed to judgment

of conviction's registered against him by                 the 219 Judicial Dis-

trict Court, and       the United States District Court for                the Eastern

District of Texas.



                                         IV.
                                   RELEVANT FACTS

       In May of 2014,         ap~licant   filed a    Wr~t    of Habeas Corpus,

Pursuant to     Articl~       11.07 § 3, of the Texas Code and Ctiminal

Procedure.      This Court issued/granted Designating Issues,                    of
 1                        "                       ~                        ~
GROUND ONE( 1 )-PROSECUTORIAL MISCONDUC.T,             AND GROUND THREE ( 3)

AND FOUR(4)-INEFFECTIVE ASSISTANCE OF COUNSEL.                    The Clerk of

thi~   said Court was         ~upposed   to send c0pie's of Designating

I~sue'~   to   the Appeals       ~ourt   within 180    d~ys    of applicant      b~ing

gr~nted   designating issue's.

       Applicant filed UNDISPUTED FACTS IN GROUND ONE(l), THAT

HE WAS DENIED DUE PROCESS'OF LAW IN VIOLATibN OF ARTICLE 1,

SECTION 19, OF THE TEXAS CONSTITUTION.                 THE 5TH AND 14TH




                                            (2)
AMENDMENTS TO THE UNITED STATES CONSTITUTION,                               wher~       Assistant

District Attorney;             "Cynthia A.      Walker," withheld exculpatory

evidence,    (Metro PCS Phone Records),                         that was material, which

she subpoenaed "April 15,               2013,       on Docket sheet's in Case NO.

219-81234-2012, Pg.             3 of 5.

        In GROUND TWO, Applicant filed Violation of Plea Agreement

and    J~dgment    of       Sentenc~,   where on December 12,                 2013,       he was

sent to the Texas Department of Criminal Justice,                                 which clearly

violated his Judgment of sentence.

        In GROUND THREE, Applicant filed Ineffective assistance

of counsel, when he was denied due                            p~ocess   of law,     de~rived


of equal pro~e~tion of law as guaranteed by Article on~ (1),

section (19) of the Texas Constitution and the 14th Amendment

to the United States Constitution.                             Applicant's plea of guilty

was rendered involuntarily, ·due to the intentional constitution-

al deficient performance rendered from Court appointed trial

counsel,    in violation of Article                      one(~).        section ten (10),

of. the Texas constitution and               th~             6th -Amendment to the United

States constitution.              Defense counsel;_ "Rafael De La Gar:za,"                          ..
                        ~                    ..                 ·.
                                                                                  :fr                ..
                                                                                                     •"
                        ~                              ~
failed    to request for subpoena's,                         to obtain evidence and for

witnesses,       before making plea deals with the State.                                Further,

~counsel failed         to. investigate the iurrounding condu~~ of the

entire case.        See: Hernandez v. State,                      726 S.W. 2d-53 at 55

(Tx.    Cr. App.    1986).        Ex Parte Duffy, 607 S.W. 2d 506 (Tx. Cr.

App.    1984).     Cannon v. State,          668 S.W. 2d 401 (Tx. Cr. App.

1984).     Mcmann v. RicKardson,             397 U.S~             158 (1970);           Fiest'v.

Scott, 885 F. Supp. 977 (E.D. Tex.                            1995);    Citing, Diaz v. Martin

718 F. 2d 1377,          1378 (5th Cir.      1983);            Strickland v. Washington,



                                                ( ? \
                                                \   ._,• /
466 U.S. 668,     104 S. Ct. 2052. 80 L~ Ed 2d 674 (1984).                            EX

Parte Lilly,         665 S.W. 2d 490 at 493 (Tx. Cr. App.                   1983).

Hill v. Lochart, 474 U.S. 52, 57-59 (1985).                 Ex Parte Wel-

born,    785 S.W. 2d 391, 393 (Tx. Cr. App.                  1990).        Ex Parte

Fellton, 815 S.W. 2d 773 (Tx. Cr. App.               1991};        Cardenas v.

Stae,    960 S.W. 2d 941 (Tex. Cr. App.                1998).



        In GROUND FOUR (4),              Applicant filed Constitutional De-

ficient Performance by Trial Counsel during Ple& Agreement.

The record reflects that the Court· appointed counsel;                                   "Rafael

De La Ga r z a' , " n e g o t i a t e d a p 1 e. a d e a 1 a g r e em e n t   wi t h t h e S t a t e

and signed by the Court.                  Counsel encouraged applicant to accept

a Judgment and Sentence of sixty (60) years,                                that was viod as

a matter of law, where counsel's misrepresented the applicant

by saying; "I don't wish to see you in a Texas State prison

with Cancer,         no air conditioning and with poor health care;

they    n~arly     k~lled      Dr. David Rtissel in             Huntsvill~,         Texas,     by

giving him the wrong medi~ati~n;                       I   think you shouid take D.A

Cynthia A. Walker's offer of sixty (60) years anrl spend the
                                                                      -·~                           '~
rest of your days in the Federal system."                             The sixth Amendme~t

guarantee's a defendant the right to have Counsel present at

all "Critical" stages of th~ Criminal Proceedings.                                     Mcmann v .
                                           .·   ~.




Richardson, 397 U.S. 759,     771 (1970).          Hamilton v.         Alabama,

3 6 8 U . S . 52 ( 1 9 61) .      Pad i 11 a v . Ken tuck y , 5 5:9 U . S .                (2010).

Ex Parte Kelly,           676 S.W. 2d 132 (Tx. Cr. App.                 1984).

        InGROUND FIVE (5), Applicant filed Actual Innocence Defi-

nite Miscarriage of Justice claims,                         and Brady v. Maryland,




                                                     (4)
    1963 and related case's.           The prosecution committed Perjury

    on the Federal Court,         just to get the applicant's guilty plea

    to stand, and get a Magistrate Judge fact finding and Recommen-

    dation DENIED,       setting them (State and Federal Prosecutor's),

    up with slam dunks in ·both Court's.               Further,      violating Article

    2.01 and 3.01 of the Texas Code of Criminal Procedure.                             Ex Parte

    Adams,   768 S.W. 2d 281 (Tex.       Cr. App.    1989).~(See     Exhibit C &,2 ).

          This applicant was benched warranted from (T.D.C.J.),                           Sep-

    tember 4,    2014,    he spent five       (5) months in Collin County.Deten-

    tion Facility, without hearing from the Court appointed attorney,

    or this said Court.          ·Further,    on   Janua~y     22,   2015, applicant

    was   transferred into Federal custody, and never heard a ~ingle

    word regarding his Writ of Habeas Corpus,                   pursuant to Article

    11.07 § 3, Tex.       Code. Crim. Proc.          (2014);    that benched warranted

    him back to Collin County Detention Facility, September 4,                            2014.

    Applicant wrote to       the Appeals Court,          regarding W219-81234-2012HC

    W219""7:"81235-2012HC and W219-82905-2012HC, .. and they stated that

    they.don't have       s~id   Case Number(s} no where in theii records.

    I
   repeatedly, have written to said Court. (District 219), regard-
;                 l                 }                 j
·ing this matter, ~nd my request weit unanswered.   Applicant

    filed a Motion for Discovery,             pursuant to Art.         11.07 § 3,        of

    the Texas Code and triminal Procedurd, which also went'unanswered
                                                                               .l',.




    to date.

                                             PRAYER

          Applicant requests that this said Court grant the relief

    that h~ seeks in his Wrft of Habeas Corpu~,                      pursuant to Art:

    11.07 § 3,    of the Texas Code and Crim. Proc., and Writ of Man-

    damus.



                                               (5)
                                                                                     ·.   :.




                           CERTIFICATE OF SERVICE




       I, Dietrick Lewis Johnson Sr., certify that on this day_iQ_
 of May,      2015, a copy of this Writ.of Mandamus was mailed from

 Beaumont FCC Complex (Med), P.O.        Box 26040, Beaumon.t, Tx 77720,

 by placing it in the facility U.S.          Postal mail box;         To The 219

 Judicial District Court of Collin County,          2100 Bloomdale Rd.

· McKinney, Texas 15071 '\     f.\rV) ~ d Q.~M:ou.AL A~~~ L .S, Lou:r~G
~E~, C..LPL~, do\        vv·   \lt~ Sl., ~ lD'=', A'-',Sir"-'• ~ . 7'Z7o' 1
~£     (7SJ   dotS'                                             i .




                                                Beaumont FCC C6~Vl~x         (~ED)
                                                P ..,t:L BOX 26040
                                                Beaumont, Texas 77720




                                       (6)
                                                                EXHIBIT-C


                          UNDER THE TEXAS PENAL CODE



U.S. Department of Justice
Office of Professional Responsibility
950 Pennsylvania Ave. NW   ·
Washington, DC 20530
                                                               May 15, 2015



RE:    The machination's committed by            the State and U.S.

Assistant District Attorney's as follows:



Dear OPR Dept.:

       0 n No v-ember 2 8 , 2 0 1 2 , S t a t e of Texas case' number ' s ;   " 2 1 9-

81234-2012, 219-81235-2012 and 219-82905-2012, Assistant Dis-

trict Attorney;      "Cynthia A. Walker," postponed a 9:30 AM Pre-

Trial Hearing,      with Honorable Judge "Scott J. Becker," resid-

ing.    Further,    drove to meet up with this Petitioners U.S. Assis-

tant District Attorney; ."Tracey M. Batson," whose the prosecutor

in defendants- parallel -case's;--to retrieve a copy of his Federal

(11)(C)(l)(C) Plea Agreement.           - D.A.   Walker went ·to doctrine

the petitionei's federal (11)(C)(1)(C) plea agreement,                    to make
          _:x                     _;~                    _.~                        .~~
it suit her Aggravated Kidnapping ca~e she was prosecuting again-

st this defendant in his State parallel case's.                   Further,     in

federal C;~urt,     all weapon ~~alation's was di~/missed against

this defenda9t during        ple~-negptiations.


       On ~ovember 28,      2012,;at 1:30PM postpo~ed Pre-Trial hea~ing

in Case     NO. 219-81234-2012, 219-81235-2012 and 219-82905-2012,
D.A.   Walker entered this federal· plea agreement in'to the Court's

record,    now saying petitioner gave U.S. Marshal's verbal consent




                                          ( 1)
t   0   s ~ arc h a p a r k e d ' 1 0 c k ed v e h i c 1 e   0           a
                                                                 n p r i v t e pr   0   p er t y ' wh e r'e

a firearm was recovered.                       Therefore, they (Prosecutor's) doc-

trined the plea agreement to fit an                              Aggrava~~d     Kidnapping,

using the federal (11)(C)(1)(C) plea agreement as a confession

to find                thi~   petitioner   g~ilty    on all his State parallel case's.

           Under.Texas Penal Code, Section 32.48 (Simulating Legal

Process) (a) A person commits an offense if the person reckless-

ly causes to be delivered .to another any document that simulates

a simmons,                comp~aint,     judgment, or bther Court               pro~ess           with

the intent to:                    e)) Cause another &o; (A) Submit to                       ~he   putative

authority ~f the document, ~r (d) If it is shbwn on the trial

of an offense under this section that the simulating document

was filed with,                   preseated to, or delivered to a Clerk of a Court

or an Employee of a Clerk of a Court created or established

under the constitution or laws of this State, there is a                                             re~


butable presumption that the document was delivered with the

intent desc&ibed by section                      (~).

           On          November 28, 201~, State Assistant District Attorney

entered this federal (11)(C)(1)(C) Plea Agreement, into the
                ''!;                       ~                             ~                                 ~
             .-·1?                         ~                             ~                                 ~

S t a t e s "."r e c o r d t o us e as ~ confessio~ again~t this petitionei.

         After this petitioner saw that the State of Texas was using
                          '
~is Fed~ial Plea Agreemen;~against                           him, he e~tered a Motion

in Federal                ~ourt     to withdraw pis guilty pl'ea.

           0 n ,January 3 0 , 2 0 1 3 , .; at pet i t ion e r ' s F ~de r a 1 hearing to

withdraw his guilty plea,                      the U.S. Assistant District Attorney,
                              .                      .
had the State Assistant District Attorney actively participating
                                                                                        .




                                                      ( 2)
                                                                  ;:.,




In ~he petitioner's federal hearing                              to'withdraw his guiliy plea,

on video and audio, sitting at                            the   table for federal                   prosecuting

Attorney's.

              On 1'1arch 4,    2013,           the United States Magistrate Judge;                                  "Amos

L. fvlazzant,"            in his fact finding and                  reco~mendation                   to the

District Judge,               was to           g~ant    petitioner a right to withdraw

his guilty plea and to take the case to                                         trial before a jury .

       . On fvlarch 18,         2013,           U.S.    and State Assistant District-Attar-

n e y ' s entered an 0 b j e c t ion ,                 certifying that· the . State of T ex a·s

would not           u~e   the Federal (11)(C)(1)(C) Plea                                  Ag~eement      as a

confes~Lon           in petitione~'s State parallel~case's.                                      Further;.

knowing that ~he federal-plea agreement wa~ already entered

into the State's record "November 28,                             2012," as confession,

five (5) months prior to even entering this objection March

18, 2013.

              On April 10,      2013,           U.S.    District Judge;                   "fvlarcia A.    Crone,"

denied          the Magistrate Judg·e fact finding and recommendation,-

on 'the grounds that the State of Texas' certified that they

would not use the Federal.Plea Agreement as.a confession-with.
   J                ~                                   ~             )
thi State, and made fhe guilty plea st~nd.

              Pursuant to the :Texas Penal Code, .. Section 36.04, Improper

Infl,4ence (a) A              person~ commits an offensie if he privatel_y;i.addres-
       • ~:                       •   :~· ~.                      .       :r·   f.                         .   ~.


ses.   B      r~presentation:,         .entreaty, argume•nt,·                        or   other communicas,ion

to ~ny public servant;who exercises or ~ill exercise offiFial

discretion in an adjudicatory proceeding with an intent to in-

fluence           t~e outcome of               the ·proceeding on the. basis of consider~




                                                          (3)
                      :·'"




a t ions o the r               than those au thor i zed by 1 a w .          ( B') f or pur. poses

of this section, "adjudicatory Proceeding," means any proceed-

ing before a Court or                      an~   other agency of Government in which

 the Legal rights,                    powers, duties, or privileges of specified

parties are determined.

            Under the Texas Penal Code, section 36.02, Bribery (a)

A person commits an offense if he intentionally or knowingly
offers, confers, or agrees to confer on another, or solicits,

~a c c e   p t s , or a gr e es        t o a c c e p t f r om an o t he r : ( 1 ) An y b en e f i t s

~s    consideration fbr the                      recipient's~decision,                       (Slam   D~nk's

in both,          State. and Federal Court's,                        by getting t:he guilty plea

 to stand), opinion, recommendation, vote, or other exercise

of discretion as a public servant, party official, or voter;

 (2) any benefits as consideration for the rec~pient's decisio~,

 vote,        recommendation, or other exercise of official discretion

 in a judicial or administrative proceeding;                                    (4) (C) It is no

defense to prosecution under.this section that the· benefit is

 not offered or· conferred or the the benefit is not solicited

 or accepted until after;                        (1)       the decision,    opinion, recommenda-
                                                   J                            l                             l
 t i o n , v o t e , o r o t he r e x e r c {s e o f d i s c r e t i on tl'a s o c c u r r e d ; o r          -

 (2) the public servant                      ceas~s            to be a public       ~ervant.

            It's c~ear that this pe0itioner was tag t~amed by State
                  .      ~~-                      .    ::· .                    .   ~:· ~.



 and U.S. Assisfant District.                          Att~rney's,       who deceiyed the Federal

Court         Judg~'s,           simply to set; themselves up wit;h slam dunks in

 both Court's.                   Further, denying this petitioner his 5th and

 14th Amendment                  io   the United Stat~s Constitution,                           d~priving

 him a right to due process and equal protection of the law 1

 by denying him a right to take the case to trial before a jury.



                                                               (4)
".;··    .......                  .· ....

                         ,   .
                         . ·Under ~he Texas Penal Ccide,               section 37.03; Aggravated

                    Perjury,                (a) A person commits an offense if he commits perjury

                    as def~ned in section 37!02, and                   the false staement:        (1) I~

                    made during or in connection with an official proceeding;                            and

                    (2) Is MateriaL                 (b) An offerise    ~nder   this   sectio~    is a fel-

                    ony of the third degree.

                                 Section 37.04, Materiality,           (a) A statement is ·material,

                    regardless of the admissibility of the statement under                          the rules

                    of evidence,               if ~t ~o~ld have effect~d the course or ofitcome

                    of· the official proceeding.                (b) It i~ no defense to prosecution

                    under section 37.03 (Aggravated Perjury)                       that deciarant mistaken-
                                                                                            ..
                    ly believed the statemsnt to be                   immat~rial.      (C) Whether a State-

                    ment is material in a given factual situation is a question of

                    law.

                                 37.13, Record of a Fraudulent Court, (a) A person commits

                   ~an       offense if the person makes,             presen.ts,   or uses any doctiment

                    or other record ~ith:                 (1) K~owle~ge that the docum~nt or other

                    record is not a ·record of a Court· created under or established

                    by the constitu~ion or laws of thii State or of the.United
                               ~                }                 j
                    States.




.   ~:




                                                                         Respectfully     sub~itted,




                                                                      (~~~~~~y~·;
                                                                         pietrick Lewis Jo
                                                                         19831-078
                                                                        .Beaumont FCC (MED)
                                                                         P.O. BOX 26040
                                                                         Beaumont, Texas         77720




                                                                  (5)